Citation Nr: 9921374	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-32 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUE

Whether the reduction of the veteran's monthly VA improved 
pension benefits from $707.00 to $111.00 was proper.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 30, 1955, to 
January 29, 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 decision of the RO which reduced the 
veteran's improved pension benefits.  

In February 1999, a hearing was held before this Member of the 
Board at the RO.  

The Board notes that the veteran has also disputed the validity 
of a debt created by an overpayment.  Similarly, he has requested 
a waiver of any such validly created debt.  

Indeed, at the February 1999 hearing, the veteran's 
representative's closing statement seemed to address only the 
issue of waiver which has not yet been considered.  These issues 
are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  In October 1995, the veteran was awarded VA improved pension 
benefits effective on April 1, 1995.  

2.  In March 1997, the veteran's disability pension award was 
increased from $702.00 to $707.00.  

3.  In a March 1997 VA compensation and pension audit, the Social 
Security Administration (SSA) reported that the veteran was 
receiving $595.80 in benefits.  

4.  In April 1997, the RO advised the veteran that it proposed to 
reduce the improved pension benefits from $707.00 to $111.00.  



CONCLUSION OF LAW

The veteran's monthly VA improved pension benefits were properly 
reduced from $707.00 to $111.00, due to excessive income.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.23, 3.271, 3.272 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the record shows that, in October 1995, the 
veteran was awarded VA improved pension benefits effective on 
April 1, 1995.  In March 1997, the veteran's disability pension 
award was increased from $702.00 to $707.00.  In a March 1997 VA 
compensation and pension audit, SSA reported that the veteran was 
receiving $595.80 in benefits.

At his hearing, the veteran acknowledged that he was receiving 
SSA disability benefits, but asserts that he had notified VA of 
that in January 1996.  He complained that VA's decision to reduce 
pension awards by the amount of SSA disability benefits kept a 
veteran about $4,500 below the Bureau of Labor Statistics poverty 
line.  

The applicable criteria provide that, in determining annual 
income, all payments of any kind or from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excepted.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271.  The categories of income which are 
excepted from countable income for VA purposes are set forth in 
38 C.F.R. § 3.272.  

In this case, the veteran received SSA disability income.  
Although a number of exclusions from countable income are set 
forth in 38 C.F.R. § 3.272, such as welfare payments, the value 
of maintenance furnished by a relative, friend or charitable 
organization, and the profit from the sale of property under 
certain circumstances, SSA disability benefits is not listed 
among the exclusions.  Therefore, the veteran's monthly SSA 
disability benefits were properly included as countable income 
for purposes of the veteran's improved pension benefits.  

The Board has considered the veteran's suggestion that he should 
receive both the SSA disability benefits as well as the VA 
improved pension benefits.  Nonetheless, the maximum rate of 
improved pension must be reduced by the amount of the countable 
income received by the veteran.  The veteran is obligated to 
report all of his income and VA determines the exclusions from 
countable income as set forth in 38 C.F.R. § 3.272.  As SSA 
disability benefits are not among those exclusions, the amount of 
those benefits, along with other countable income, must be 
subtracted from the maximum rate in order to determine the rate 
of the veteran's improved pension benefits.  Thus, the RO 
properly reduced the veteran's improved pension benefits from 
$707.00 to $111.00.  




ORDER

As the RO properly reduced the veteran's improved pension 
benefits, the appeal is denied.  


		
	STEPHEN L. WILKINS.
	Member, Board of Veterans' Appeals



 

